Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT, AMENDMENT, AND REASONS FOR ALLOWANCE

Claims 34-40 and 46 of M. Welker et al., US 16/344,452 (Oct. 26, 2017) are pending and in condition for allowance.  

Election/Restrictions 

Applicant's election of Group (III) (claims 36 and 46), with traverse in the Reply to Restriction Requirement filed on September 13, 2021, is acknowledged.  

Pursuant to the Election of Species Requirement Applicant elected , without traverse, a modified polysaccharide that is a modified hyaluronic acid that comprises a moiety bound via a thiol linkage to at least one polysaccharide unit, the moiety having a structure represented by Formula IV'.  

Rejoinder

Applicant traverses the restriction only with respect to Groups (II) and (III). Applicant argues that it would not be an undue burden to examine and search the claims of Group II (Claims 34, 35 and 37-40) along with those of elected Group (III). Group III further defines the modified polysaccharide in that it further defines how the moiety can be attached to the least one polysaccharide unit. Specifically, Applicant argues that the difference between Formula IV' and Formula V' and Formula IV and Formula V, respectively, is that a thiol linkage is recited in Formula IV' and Formula V'. Accordingly, the core structure of the compounds of the claims of Group (II) is similar to the core structure of the compounds of the claims of Group (III). 

the claims of Group (II) are hereby rejoined and examined with the claims of elected Group (III).  Claims 24-29, 31-33, 56, 57, and 62 to the non-elected inventions of Groups (I), (IV) and (V) are withdrawn from consideration pursuant to 37 CFR 1.142(b).  In view of the withdrawal of the restriction requirement between Groups (II) and (III), applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.  In view of the foregoing, the Examiner’s restriction/election requirement is made FINAL.  

Examiner Amendment

Claims 34-40 and 46 are in condition for allowance subject to an Examiner’s amendment to the record below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner’s amendment is on the grounds that the initial restriction requirement was not traversed with respect to the cancelled claims and restriction practice is closed.  As such, the claims to the nonelected inventions that are ineligible for rejoinder may be canceled by an Examiner’s amendment so the application may issue.  MPEP § 821.02.  

Amend the claims as follows:

Cancel claims 24-29, 31-33, 56, 57, and 62.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Instant claims 34-40 and 46 are free of the art of record and meet the requirements of § 112.  

The instant specification teaches that compounds of formula (II) or (III) are useful to functionalize polysaccharides, collagen, or gelatin to form hydrogels.  Specification at page 4.  This teaching can be summarized as follows.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The specification at Scheme 1 depicts a polysaccharide (hyaluronic acid or gelatin) modified by reaction with an alkynyl compound of formula (II).  Specification at page 32.  



34.  A modified polysaccharide comprising at least one polysaccharide unit including a moiety having a structure represented by Formula IV or Formula V


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Instant independent claims 36 and 46 require that the compounds (II) or (III) be linked to the polysaccharide or gelatin by way of a thiol so as to comprise formulae IV’ or V’.  In this regard, specification Scheme 9 depicts the resultant hydrogel upon reaction of a polysaccharide (hyaluronic acid) and an alkynyl compound of formula (II), wherein the compound of formula (II) is linked to the hyaluronic acid by way of a thiol.  Specification at page 54.  

The closest prior art of record to instant claims 34-40 and 46 is B. Lee, US 8,575,276 (2013) (“Lee”).  B. Lee, US 8,575,276 (2013) (“Lee”) teaches a polymer or copolymer comprising a polymer backbone having attached, generally pendant, dihydroxyphenyl derivatives (DHPDs) to form a dihydroxyphenyl-modified polymer (DHPp).  Lee at col. 2, lines 25-30.  

Lee teaches that a polymer back bone functionalized with amine, thiol, carboxy, hydroxyl, or vinyl groups, which can be used to react with DHPD to form DHPp. Lee at col. 9, lines 40-45.  That is, Lee teaches that In the second method (FIG. 3), a bifunctional prepolymer and a multifunctional chain extender undergo a polymer chain extension reaction to form a functionalized polymer (FP) that carries pendant functional groups (i.e. amine, thiol, hydroxyl, carboxyl, etc.) that can be further modified with DHPD to form DHPp.  Lee at col. 11, lines 28-33.  In this regard, Lee teaches that dihydroxyphenyl derivatives (DHPD) is grafted onto pre-made functionalized polymers (FP) that contain pendant functional groups such as NH, -COOH, -OH, or —SH throughout the length of the polymer (FIG. 4).  polysaccharides and gelatin are suitable functionalized polymers for grafting of the dihydroxyphenyl derivatives (DHPD).  Lee at col. 16, line 9 (polysaccharide); Lee at col. 16, line 14 (gelatin).  

Lee teaches that possible chemical structures of polymerizable DHPDs are illustrated in FIG. 6 and that these compounds consist of a catechol coupled to a polymerizable vinyl group.  Lee at col. 11, lines 57-59.  The structure of Lee dihydroxyphenyl derivative DMA1 (as depicted in Lee Fig. 6) is shown below. 


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


DMA1 corresponds to a compound of formula (III) (see claim 24), wherein A and B = -OH, R2 = -H, Z = -NR3(CH2)p-, R4 = methyl, and p = 1.  





    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


The structure of Gel-4 differs from instantly claimed structure V of claims 34-40 and structure V’ of instant claim 46 in that the thiol of Gel-4 is bound to DMA-1 through a tertiary carbon; thus Gel-4 lacks the required hydrogen on the carbon adjacent to instant variable R4.1  Neither Lee nor Lee in combination with the art of record motivates one of ordinary skill in the art to modify Lee Gel-4 or the process of making Lee Gel-4 so as to arrive at an instantly claimed modified polysaccharide or modified gelatin comprising structural unit of formulas IV or V.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In this regard, the term “having” in the claims 34 preamble phrase “having a structure represented by Formula IV or Formula V” is interpreted in light of the specification as closed ended.  MPEP 2111.03(IV).  That is, the instant claims are interpreted as not to encompass modified polymers that do meet the specifically recited structural elements of structures (IV) or (V).  The instant specification specifically designates variable locations and identities in structures (IV) and (V).  For example, Scheme 1 of the instant specification specifically depicts the bonding between the claimed formula and the “HA or gelatin”.